As filed with the Securities and Exchange Commission on August 22, 2017 Registration No.333-219406 UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, DC 20549 AMENDMENT NO. 1 TO FORM S-3REGISTRATION STATEMENTUNDER THE SECURITIES ACT OF 1933 BIOLASE, INC.(Exact name of registrant as specified in its charter) Delaware 87-0442441 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 4 Cromwell, Irvine, California 92618(949) 361-1200(Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Harold C. Flynn,Jr.President and Chief Executive OfficerBiolase, Inc.4 CromwellIrvine, California 92618(949) 361-1200(Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to:Michael A. GordonBeth E. PeevSidley Austin LLPOne South DearbornChicago, Illinois 60603(312) 853-7000 Approximate date of commencement of proposed sale to the public:From time to time on or after the effective date of the registration statement.
